Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 20 December 2021. Claims 3 and 9 have been amended. Claims 1-11 are pending.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 December 2021 has been entered.

Examiner Comment: Interpretation of References
	4. The citations provided below are only exemplary and are not meant to be exhaustive. The
Examiner reserves the right to provide further citation to support the original position without change to
the original interpretation of the reference. Where a quotation of a cited paragraph has been provided,
the Examiner has only provided the quotation to provide a clearer context and does not limit the
citation to only the emphasized quotation. Applicant should review the entirety of the citation and
document.


Response to Remarks/Amendment


	In response to rejection(s) of claim(s) 1-11 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 11 June 2021, Applicant provides the following remarks:

	The applicant argues that “The Examiner is respectfully requested to provide the required factual basis for the Examiner’s conclusion that the limitations recited in the claims “are well-understood, routine and conventional.” See Berkheimer vy. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018). Otherwise, Applicant respectfully requests that the current rejection be withdrawn.”

The examiner respectfully disagrees. The applicant argues that the claims describe something that is not well‐understood, routine, and conventional and demonstrates an inventive concept. However, the invention describes the utilization of data and algorithms to predict user behavior indicating satisfaction and churn probability which is commonly done by modelers to analyze and draw results of customer satisfaction and churn. Therefore, the process describes storing, collecting, transmitting or receiving steps for what is commonly done. The MPEP Section 2106.05(d) states that mere receipt, collecting, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner as it is here. Therefore, the rejection is maintained.


	Therefore, the rejection is withdrawn.

	In response to rejection(s) of claim(s) 1-11 under 35 U.S.C. 103 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 11 June 2021, Applicant provides the following remarks:

The applicant argues that “Guheen fails to teach or suggest the limitations of claim 1 missing from Sharp discussed above… Sharp, even in paragraph [0097] cited by the Examiner, makes it quite clear that the relevant data is solely from telecommunications carriers…the Examiner is respectfully requested to point out, with specificity, where in paragraph [0097] (or elsewhere) of the Sharp reference it is taught that Sharp does not require that the data be from a telecommunications carrier.”

The examiner respectfully disagrees. The applicant argues that the references Sharp and Guheen do not teach the stated claim. However, these arguments are rendered moot with the addition of the reference Hewett. Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6. Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation 9 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “comparison module” and “prediction module” as defined here is not specifically found in the specifications.  If these modules can’t be identified the applicant needs to demonstrate structure and function such as algorithms and executable code if the applicant wants to invoke this. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-11 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in claims 1/9/11 are a method comprising the steps of: electronically gathering, from at least one independent data source other than a telecommunications provider, a set of data points, wherein the data points comprise information about the behavior of a population of customers and potential mobile-device customers (Collecting and Receiving Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); determining a numerical score for the customer or potential customer 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than mobile-device, database, device, comparison module, client dashboard, and churn prediction module. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving, collecting, storing and transmitting data about pricing objects for sale (receiving/collecting/transmitting/storing information) is insignificant extra-solution activity as this is receiving/collecting/transmitting/storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification says:

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving, collecting, storing or transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the storing, collecting, transmitting or receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt, collecting, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 4 and 5 also contain the identified abstract ideas above, with the additional elements of a server, processor, data bus, and non-transitory computer-readable medium which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claims 1/9/11 above.
Claims 2-3, 6-8, and 10, also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1/9/11 above. 
Therefore, claims 1-11 are ineligible. 

Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 2016/0203509 to Sharp (hereinafter referred to as “Sharp”) in view of US patent number 8744898 to Hewett (hereinafter referred to as “Hewett”)

(A) As per claim 1, Sharp teaches a method comprising the steps of: electronically gathering, from at least one independent set of data points, wherein the data points comprise information about the behavior of a population of mobile- device customers and potential mobile-device customers; (Sharp: [0097 the utilization of electronic components to gather data from various data sources 0038  0068 utilize mobile devices from  0082 information from various population profiles including the potential customers])
determining a numerical score for the mobile-device customer or potential mobile-device customer based on the information; (Sharp: [0223 determining a score for the users of the mobile device that  0082 use information about the customer from varying backgrounds including potential customers])
and comparing the determined numerical score to one or more predetermined numerical thresholds, and based on the comparing, determining the mobile-device customer's or potential mobile-device customer's likelihood to churn and whether the mobile-device customer or potential mobile-device customer should be the target of emphasized marketing efforts. (Sharp: [0037 utilizing the comparison of scores produced compared to thresholds to analyze churn where 0035 the likelihood of the customer to church is calculated with 0082 use information about the mobile customer from varying backgrounds including potential customers, so 0054 the targeting from the customers for the marketing process can happen])
Although Sharpe teaches the application of churn to customer data as taught above, it maybe does not explicitly teach using a data source other than a telecommunications provider. 
Hewett teaches:
The use of a data source other than a telecommunications provider (Hewett: [Col 2 Lines 45--55 the use of a data source from users])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data of Sharp with use of a data source other than a telecommunications provider of Hewett as they are analogous art along with the current invention which solve problems with understanding customer churn, and the combination would lead to an improved 

(B) As per claim 2, Sharp teaches the method, wherein determining the mobile-device customer or potential mobile-device customers likelihood to churn is further based on at least one of one or more temporal events or one or more time constraints for service provider preferences within an adjustable window of time associated with mobile-device customer or potential mobile-device customer behavior. (Sharp: [0031 reciting “churn event, which is often defined as a lack of activity over a period of time”, 0038 reciting “model is also directed towards being flexible in the sense that it can be easily enriched with additional behavioral or contextual data”, 0056 reciting “data collection might be performed by one or more set of network devices”, 0068 reciting “information about client device might be provided automatically to another networked device, independent”, 0078 reciting “networked services provider to track customer behavior, and/or provide contextual offerings”, 0082 reciting “data from networked services providers about their customers, including customer profiles, billing records, usage data, purchase data, types of mobile devices”, 0129 reciting “the length of the window can be adjusted”])

(C) As per claim 3, Sharp teaches the method, wherein the at least one independent data source comprises an executable pixel installed on a web platform, wherein the pixel is associated with a location, and wherein the pixel is configured to send an indication when a mobile-device customer or potential mobile-device customer visits the location. (Sharp: [0045 reciting “A web-enabled client device may include a browser application that is configured to receive and to send web pages”, 0047 reciting “further provide information useable to detect a location”, 0056 reciting “data collection might be performed by one or more set of network devices”, 0068 reciting “information about client device might be provided automatically to another networked device, independent”, 0078 reciting “networked services provider to track customer behavior, and/or provide contextual offerings”, 0082 reciting “data from 
Sharp does not teach the following features which are taught by Hewett:
…source comprises a executable pixel…wherein the pixel is associated with… (Hewett: [Col 12 Lines 54-67 See use of an executable pixel])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data of Sharp with utilization of pixels of Hewett as they are analogous art along with the current invention which solve problems with understanding customer churn, and the combination would lead to an improved system of analyzing customer data which would improve the efficacy of the data analysis of customer data as taught in [Col 7 Lines 14-32] of Hewett.

10. Claim 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20160203509 to Sharp (hereinafter referred to as “Sharp”) in view of US patent number 7315826 to Guheen (hereinafter referred to as “Guheen”)

(A) As per claim 4,  Sharp teaches a method for predicting churn based on multiple independent data sources, the method comprising: collecting a plurality of data inputs from a source other than a telecommunications provider, the plurality of data inputs including at least carrier identifying information, device identifying information, and churn activity information; (Sharp: [0037 the creation of churn prediction from data sets where 0097 the gathering of data from various data sources which does not need to be but can include a telecommunications provider 0082 where the data includes information about the carrier, information identifying the mobile devices and, 0035 data regarding the churn activity])
CUSTOMER NUMBER-21-PHONE (206) 447-4400 FAX (206) 447-9700(Sharp: [0037 has the utilization of standard of comparison applied to the determination of churn activity 0054 where device information is utilized to engage in the determination of church activity 0035 and determining the potential churn events based on this analysis and comparison])
53341883 2comparing the carrier identifying information with the churn activity and outputting based on the comparing; (Sharp: [0202 applying the comparison of the various models that analyze the 0035 determination of churn activity and  0054 the utilization of information related to the carriers ])
and combining the potential churn event and to produce a churn prediction. (Sharp: [0136 the combination of the various aspects including 0035 the potential churn event to 0222 predict churn])
Although Sharpe teaches the application of churn to customer data as taught above, it does not explicitly teach compensation usage. 
Guheen teaches:
The consideration of usage of compensation (Guheen: [3074 describes the usage of compensation in a system ])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data of Sharp with consideration of compensation factors of Guheen as they are analogous art along with the current invention which solve problems with understanding customer churn, and the combination would lead to an improved system of analyzing customer data which would improve the efficacy of the data analysis of customer data as taught in [3021] of Guheen.

(B) As per claim 5, Sharp teaches a system for measuring mobile-device customer behavior, comprising: at least one server, wherein the at least one server further comprises a processor; (Sharp: 0078 the determination with a system the behavior of mobile device customers 0246 through a computer system that can include a server and processor])
a data bus, wherein the data bus is configured to receive inputs to the system, wherein the inputs to the system comprise at least one of environmental data, behavior data from two or more independent sources other than a telecommunications provider, device data including a mobile-device customer's current mobile device characteristics and available and upcoming mobile devices as announced by vendors, service providers or industry reviews, and advertising data; (Sharp: [0098 the application of a data bus type transfers of data within a system  0078 that include the collection and inputs of behavior data and 0097 the gathering of data from various multiple data sources which does not need to be but can include a telecommunications provider and 0082 this data including characteristics of mobile devices from the vendors and providers and 0108 data used for marketing and advertising])
a storage device bidirectionally coupled to the data bus, wherein the storage device stores at least the inputs, and wherein the inputs further comprises a dataset, and wherein the dataset is updated with information from the available inputs; (Sharp: [0059 describing a bidirectional input and output bidirectional system with 0098 the application of a data bus type transfers of data within a system 0066 with storage of the data sets, and the 0108 updating of the information provided])
a non-transitory computer-readable medium embodying computer code, the non- transitory computer-readable medium being coupled to the data bus, the computer program code comprising network instructions executable by the processor and operable to enable the processor to perform the operations of: stored datasets, stored dataset produces a data structure; (Sharp: [0043 the utilization of computers with components like computer-readable medium and code with 0076 program code of the computer 0098 the application of a data bus type transfers of data within a system  0066 with storage of the data sets and data structures])
 (Sharp: [0078 that use of behavior data from mobile device customers and 0066 utilizing the data structures of the data 0222 to predict churn risk probability])
and a display, wherein the at least one server is coupled to the display, wherein the measured mobile-device customer behavior is graphically output via the display as a client dashboard, and wherein the client dashboard indicates the predicted mobile-device customer churn probability. (Sharp: [0044 the application of a display where graphical outputs of information may be displayed such as 0078 that use of behavior data from mobile device customers where there can be 0059 a dashboard display on a computing interface with graphical outputs that displays information such as 0222 information to predict churn risk])
Although Sharpe teaches the application of data processing and churn to customer data as taught above, it does not explicitly teach total amounts or cleaning. 
Guheen teaches:
Having a total amount (Guheen: [2262 describes a total amount])
Cleaning parts of the system (Guheen: [0500 to clean parts of a system])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data with data inputs of in view of Sharpe with totals and cleaning of Guheen as they are analogous art along with the current invention which solve problems with understanding customer churn with data inputs, and the combination would lead to an improved system of analyzing customer data which would improve the efficacy of the data analysis of customer data as taught in [3021] of Guheen.

(C) As per claim 6, Sharp teaches the system, wherein the data bus is configured to received additional inputs, wherein the additional inputs are added to the model to enhance prediction of mobile-device customer churn probability based on geographic location, and wherein the additional inputs further comprise at least one geographic location indicator, wherein the at least FoSTER PEPPER PLLC 165791111 THIRD AVENUE, SUITE 3000 SEATTLE, WASHINGTON 98101-3299 CUSTOMER NUMBER-22-PHONE (206) 447-4400 FAX (206) 447-9700 53341883 2one geographic location indicator comprises at least one of a mobile-device customer being present in a service provider store or value-added reseller, and geographic location data, where geographic location data may be indicated by one or more of. a mobile device network location, a mobile device network WiFi provider location, a mobile device application tracking event, and a mobile device text message (SMS or MMS) that upon receipt or actionable intent (tapping a provided link). (Sharp: [As in claims 1, 3, 5, 0065 reciting “information that may be employed to determine a physical location of the device, including for example, a MAC address, IP address, or the like”, 0086 reciting “physical location information may be determined using a variety of mechanisms, including, for example, identifying a cellular station”])
Sharp does not teach the following features which are taught by Guheen:
…customer being present in a service provider store or value-added reseller, and geographic… (Guheen: [0148 reciting “for internet service providers”])
Sharp teaches data processing and analysis to determine locations and Guheen teaches service providers. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine data processing and analysis to determine locations of Sharp with service providers of Guheen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing data processing and analysis to determine locations.

(D) As per claim 7, Sharp teaches the system, wherein the inputs or the additional inputs further comprise a mobile device application installation indicating interest in churning or upgrading a device or service plan. (Sharp: [As in claims 5, 6, 0171 reciting “typical features that may be of interest for use within the churn models”])

(E) As per claim 8, Sharp teaches the system, wherein the dataset is continuously updated with information from the available inputs. (Sharp: [As in claim 5, 6])
Sharp does not teach the following features which are taught by Guheen:
…dataset is continuously updated with information… (Guheen: [0361 reciting “focuses on the continuous”])
Sharp teaches data processing and updates and Guheen teaches continuity. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine data processing and updates of Sharp with continuity of Guheen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing data processing and updates.

(F) As per claim 11, Sharp teaches a method comprising the steps of: generating device detail lookup tables, wherein the lookup tables comprise device specific bidstream data and third-party SDK device data; (Sharp: [Claim 1, 0057 reciting “information such as data widely published via the Internet, for example public postings on social networking web sites, or so forth, for use in generating and selectively presenting a customer with targeted offers” this is interpreted as bidstream advertising data, 
generating a carrier prediction model, wherein the carrier prediction model determines the carrier associated with a device; (Sharp: [Claim 1, 5, 0109 reciting “churn models can easily be applied to different carriers without the need to reconfigure it to match a specific carrier's data format and schema”])
determining device clusters with new device information, the device cluster classifying unique devices, wherein a unique device is identified as corresponding to a specific user; (Sharp: [As in claim 1, 9, 0117 reciting “each subscriber since the subscriber's segment assignment uniquely determines”])
processing, by a machine learning algorithm, the device detail lookup table data churn pairs, carrier prediction model data, and cluster data; (Sharp: [claims 1, 9, 0092 reciting “employs a machine learning ranking model”])
and generating a data set from the machine learning algorithm, wherein the output represents final churn pairs, the final churn pairs representing a subscriber churn likelihood. (Sharp: [claims 1, 9, 0035 reciting “assessed by the churn model to determine a score signaling the likelihood that a subscriber will churn”, 0092 reciting “employs a machine learning ranking model”])
Sharp does not teach the following features which are taught by Guheen:
…device detail lookup tables, wherein the lookup tables comprise device specific bidstream data and third-party SDK device data; (Guheen: [0685 reciting “data elements are stored in a particular table”, 0958 reciting “constructs such as database definitions and table indices”, 2017 reciting “Software Development Kit capabilities”])
Sharp teaches determining churn based on data inputs and Guheen teaches tables and software development kit formats. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine determining churn based on data inputs of Sharp with tables and software development kit formats of Guheen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing determining churn based on data inputs.

11. Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20160203509 to Sharp (hereinafter referred to as “Sharp”) in view of US patent number 8744898 to Hewett (hereinafter referred to as “Hewett”) in further view of US patent number 7315826 to Guheen (hereinafter referred to as “Guheen”)

(A) As per claim 9, Sharp teaches A system for determining information about users, comprising: a first database, wherein the first database comprises mobile device identifying information; (Sharp: [As in claim 1, 0087 reciting “to files stored on disk, an application, such as a database”])
a second database, wherein the second database comprises unique mobile device identifiers; (Sharp: [As in claim 1, 5, 0087 reciting “to files stored on disk, an application, such as a database”])
a executable pixel placed on a target, wherein the pixel produces a pixel indication of whether a cookie identifier has been exposed to the pixel; (Sharp: [As in claim 1, 0054 reciting “configured to proactively and contextually target”])
a device cluster graph communicatively coupled with the first database and the second database and comprising device cluster information derived from the mobile device identifying information and the unique mobile device identifiers, and wherein in response to a request, information is sent from the device cluster graph, including the pixel indication, to a comparison module, wherein the comparison module determines if the pixel indication is from a device associated with data stored in the device cluster graph; (Sharp: [As in claim 1, 0087 reciting “to files stored on disk, an application, such as a database”, 0106 reciting “user clusters, including recharge (of a mobile device) time series clusters, usage histogram clusters, cluster scoring”])  FoSTER PEPPER PLLC 165791111 THIRD AVENUE, SUITE 3000 SEATTLE, WASHINGTON 98101-3299 CUSTOMER NUMBER-23-PHONE (206) 447-4400 FAX (206) 447-9700 
53341883 2a churn prediction module, wherein the churn prediction module receives the output from the comparison module and combines the output with other unique mobile identifiers that match the output; (Sharp: [As in claim 1, 4])
and an output, wherein the combined data is output onto a client dashboard, indicating whether a user associated with the unique mobile identifier is likely to churn. (Sharp: [As in claim 1, 0121 reciting “predicting whether a subscriber is likely to churn”])
Sharp does not teach the following features which are taught by Hewett:
 comprises a executable pixel…wherein the pixel is associated with… (Hewett: [Col 12 Lines 54-67 See use of an executable pixel])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data of Sharp with utilization of pixels of Hewett as they are analogous art along with the current invention which solve problems with understanding customer churn, and the combination would lead to an improved system of analyzing customer data which would improve the efficacy of the data analysis of customer data as taught in [Col 7 Lines 14-32] of Hewett.
Sharp in view of Hewett does not teach the following features which are taught by Guheen:
… indication of whether a cookie identifier has been… (Guheen: [1437 reciting “tools may be pixel-based”, 2937 reciting “provided for user cookies”])
…coupled with the first database and the second database and comprising… (Guheen: [2217 reciting “to rate or rank the items”])
Sharp in view of Hewett teaches determining churn based on data inputs and Guheen teaches cookies, and ranking. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine determining churn based on data inputs of Sharp in view of Hewett with cookies, and ranking of Guheen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing determining churn based on data inputs.

(B) As per claim 10, Sharp teaches the system, further comprising a display, wherein the display is configured to generate the client dashboard, wherein the client dashboard is accessible remotely, and wherein the client dashboard indicates whether a user associated with the unique mobile identifier is likely to turn further comprises. (Sharp: [1, 4, 0044 reciting “color display in which both text and graphics may be displayed”, 0053 reciting “remote computers and other related electronic devices could be remotely connected”, 0061 reciting “any other type of display used with a computing device”])

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's
Disclosure.
US 10185975 B2
Predicting unsubscription of potential customers
Sinha; Moumita et al.
US 20170372351 A1
DYNAMIC STATE-SPACE MODELING BASED ON CONTEXTUAL AND BEHAVIORAL FACTORS
Sharp, III; Richard Winslow et al.
US 20170019291 A1
WIRELESS CARRIER NETWORK PERFORMANCE ANALYSIS AND TROUBLESHOOTING
Tapia; Pablo et al.
US 20170006135 A1
SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM
SIEBEL; THOMAS M. et al.
US 20170004513 A1
SUBSCRIPTION CHURN PREDICTION
Vadakattu; Rama Krishna et al.
US 20160247173 A1
PREDICTING CUSTOMER LIFETIME VALUE
MANOHARAN; Vignesh et al.
US 20160196010 A1
Personal Wireless Navigation System
Sheha; Michael A. et al.
US 20150127455 A1
AUTOMATED ENTITY CLASSIFICATION USING USAGE HISTOGRAMS &amp; ENSEMBLES
Penzotti; Julie et al.
US 20120166379 A1
CLUSTERING COOKIES FOR IDENTIFYING UNIQUE MOBILE DEVICES
Dasgupta; Anirban et al.
US 20110106616 A1
FILTER FOR USER INFORMATION BASED ON ENABLEMENT OF PERSISTENT IDENTIFICATION
Bigby; Michael et al.
US 20070156673 A1
Churn prediction and management system
Maga; Matteo et al.


13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        2/23/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683